—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Minardo, J.), rendered January 10, 1997, convicting him of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred when it refused to consider criminally negligent homicide as an alternative lesser-included offense of depraved mind murder is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19). In any event, in this case of death by strangulation, since no reasonable view of the evidence would have supported the conclusion that the defendant committed the lesser offense but not the greater offense, the trial court acted properly (see, People v White, 121 AD2d 762). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.